NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

JEANNE ABOU SHARAKA,                       )
DIAMOND GIFTS, INC., and                   )
DIAMOND GIFTS,                             )
                                           )
               Appellants,                 )
                                           )
v.                                         )    Case No. 2D18-1782
                                           )
E & A, INC.,                               )
                                           )
               Appellee.                   )
                                           )

Opinion filed November 6, 2019.

Appeal from the Circuit Court for
Pinellas County; John A. Schaefer,
Judge.

Jawdet I. Rubaii, Jack F. White, III, of
Jawdet I. Rubaii, P.A., Clearwater, for
Appellants.

William H. Walker of Law Office of
William H. Walker, Chartered,
Clearwater, for Appellee.


PER CURIAM.

               Affirmed.


SILBERMAN, BADALAMENTI, and SMITH, JJ., Concur.